                    Case 4:20-cv-05640-YGR Document 514-2 Filed 04/28/21 Page 1 of 2


            1                              UNITED STATES DISTRICT COURT
            2                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
            3                                       OAKLAND DIVISION
            4
                 EPIC GAMES, INC.,                           Case No. 4:20-cv-05640-YGR
            5
                                       Plaintiff, Counter-   [PROPOSED] ORDER RE: DEFENDANT
            6                          defendant             APPLE INC.’S ADMINISTRATIVE
                                                             MOTION TO SEAL PX-2339
            7         v.
            8    APPLE INC.,
            9                          Defendant,
                                       Counterclaimant.
           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP       [PROPOSED] ORDER RE: DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION TO SEAL PX-2339,
                                                   4:20-cv-05640-YGR
                     Case 4:20-cv-05640-YGR Document 514-2 Filed 04/28/21 Page 2 of 2


            1           Pursuant to Civil Local Rule 79-5, Defendant Apple Inc. has filed an Administrative Motion to
            2    Seal PX-2339 (the “Motion”).
            3           Having considered the Motion, all associated declarations, exhibits, and any argument of
            4    counsel, and for good cause appearing:
            5           IT IS HEREBY ORDERED that the Motion is GRANTED. Accordingly,
            6           (1)    The unredacted version of the document sought to be sealed by the Motion shall remain
            7    under seal;
            8           (2)    If the exhibit is admitted at trial, it shall be admitted under seal:
            9

           10     Document or Portion            Evidence Offered in Support of Sealing                Ruling
                  of Document Sought
           11         to be Sealed
           12     PX-2339                  [TO BE SUPPLIED BY AMZN MOBILE LLC, IF
           13                              ANY]

           14

           15

           16

           17           IT IS SO ORDERED.

           18

           19     DATED: ______________________, 2021

           20

           21                                                          ______________________________________
                                                                           The Honorable Yvonne Gonzalez Rogers
           22                                                                   United States District Judge
           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                    [PROPOSED] ORDER RE: DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION TO SEAL PX-2339,
                                                    4:20-CV-05640-YGR
